SUMMARY ORDER
Luz Vasquez appeals from a grant of summary judgment dismissing her claim that she was illegally discharged in retaliation for making inquiries about her § 401(k) plan balance, in violation of § 510 of ERISA, 29 U.S.C. § 1140. She contends, inter alia, that summary judgment was inappropriate because a reasonable factfinder could have found that she was terminated because of those inquiries.
*98We reject Vasquez’s argument. Vasquez’s former employer made a strong showing that it discharged Vasquez because it wanted to automate most of the functions that she performed and because it wanted to hire a staff accountant supervisor. Vasquez did not produce evidence that would permit a reasonable factfinder to find that she was dismissed in retaliation for her inquiries relating to her § 401 (k) plan balance.
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.